#-




J?4j±J_i?JZg                        ^T0FCR1M,NAUPPEALS

                                              ,Gfer*c
     hcJim
      ^ $/>*/*£>/ a- /id**? ~jU*/./ty rrn 5^ [m^/w^
Jwc   VSi!^              eVieA^-A^ktJt^J^


 ^oJ-jfiooSj^WitoJ-JL^

                                            £^2s


                                               r
                                   CJ92ZC*/3 7tiCX2&
                                   X5&&    LLf/OdUfk;
                                                 T
                                                      (JSUsT
                                   •foft z Ml*?*£.?7
                                   GtLsio          &s_22t